Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/23/20 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

DETAILED ACTION
Claim Objections
Claims 5-20, are objected to because of the following informalities:  Claims 5-20 appear to be incorrectly numbered.    The claim that precedes claim 5 in Applicant’s claim set is claim 2.  Appropriate correction is required.  
Claim 15 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 15 recites a medium claim that performs the method of claim 12.   This is not constructed in proper dependent form. This is because having stored instruction of a method claim does not equal further limiting performing the method claim thus this is not proper dependent form.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,2,5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claim 1, the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a type of accounting which is a mental process. Other than reciting a memory, processor, communication interface, data warehouse, subsystems, less memory is required nothing in the claims precludes the steps from being performed mentally.  But for the memory, 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of memory, processor, communication interface, data warehouse, subsystems, amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Although Applicant’s claims recites a memory improvement, the examiner notes that “in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology.”  (MPEP 2106.05a).  That is, on its face a single entry system only records one side of a transaction whereas double entry has two sides (debit and a credit).   (See e.g., “Single Entry vs Double 


Regarding independent claim 12, the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a type of accounting which is a mental process. Other than reciting a memory, processor nothing in the claims precludes the steps from being performed mentally.  But for the memory, processor the limitations on record single entry transactions, generate unadjusted cash basis trial balance by converting the single entry data to double entries, report adjust entry, receive adjusting entry, generating financial statements, avoiding duplication of codes is a process that under its 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of memory, processor, amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.



Regarding independent claim 16, the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a type of accounting which is a mental process. Other than reciting a memory, processor, subsystems, less memory is required nothing in the claims precludes the 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of memory, processor, subsystems, amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Although Applicant’s claims recites a memory improvement, the examiner notes that “in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology.”  (MPEP 2106.05a).  That is, on its face a single entry system only records one side of a transaction whereas double entry has two sides (debit and a credit).   (See e.g., “Single Entry vs Double Entry Bookkeeping: What's the Difference?”, 2010).  Accordingly, single entry inherently requires less storage/memory because it records less information.  


Regarding the dependent claims these claims are directed to limitations which serve to limit the ranking analysis steps.  The subject matter of claims 2 (obtaining additional data), 5 (legal commitment transactions), 6 (using budgetary basis accounting), 7 (utilizing a central, banking subsystem), 8 (billing and accounts receivable sub system), 9 (payroll subsystem cost), 10 (generate payroll reporting), 11 (payroll process disbursements), 13 (generate cash basis statement or budgetary basis statement or consolidated financial statement), 14 (generate accrual basis statement based on unadjusted cash basis trial balance), 15 (see 101 rejection of independent claim 12), 17 (generate cash basis or budgetary basis statement, generate unadjusted bash basis trial balance, generate accrual basis statements using 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Allowable Subject Matter
Claims 1,2,5-20 would be allowed if the rejection under 35 USC 101 is overcome.  Regarding independent claims 1,12, the examiner notes that the prior art does not appear to discloses accounting systems that store data as single entries and convert single entries to double entry data in order to generate the claimed balances and/or statement.  Similarly, regarding claim 16, the prior art does not appear to disclose accounting systems that employ single entry accounting and employ the recited subsystems and legal commitment tracking.  

Conclusion
Relevant art not relied on but made of record include
“GSA Buchhalter”, 1/2013, https://web.archive.org/web/20130116113444/http://buchhalter.gsa-online.de/
Discloses a single entry accounting software package



“How to Convert Cash Basis to Accrual Basis?”, 2010, https://web.archive.org/web/20130415231251/http://accounting-financial-tax.com/2009/08/how-to-convert-cash-basis-to-accrual-basis/

Wall (20040143522) discloses an accounting system.  (Wall, abstract).  Wall discloses recordation of single entries for conversion to double entry.  (Wall, para 0123-26, “In accordance with the above, the various ActionVerbs constitute commands for converting specific data identified using the ConditionKeys to the accounting software package. In particular, the ActionVerbs constitute commands for converting single entry data in the database 26 to double entry data that balances out in the accounting software package.  In a particular implementation of the present invention, this occurs when the export facility 42 is engaged to interact with the database 26 such that the export facility 42 blindly looks up the ConditionKeys obtained from a known inference engine that includes the database table referred to above. If the inference engine finds the corresponding ConditionKey then it executes the corresponding ActionVerb. If it does not find a corresponding ConditionKey then it generates an error since there is no ActionVerb for the particular piece of single entry data at hand.  Once the data is converted to double entry and loaded into the accounting software package (in this example CaseWare.TM.) financial statements are generated. These financial statements permit the user to drill down to reviewing supporting documents. This in turn promotes transparency of financial statements, in that spot audits of financial statement entries can be readily verified by driving down to earmarked supporting documentation.”)  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687